Exhibit 10.2

Execution Version

 

GOVERNANCE AGREEMENT

This Governance Agreement (this “Agreement”) is entered into as of August 13,
2019 by and among:

(i) CBS Corporation (“CBS”);

(ii) Viacom Inc. (“Viacom”);

(iii) each of National Amusements, Inc. (“NAI”) and NAI Entertainment Holdings
LLC (“NAIEH”);

(iv) The Sumner M. Redstone National Amusements Trust u/d/t dated June 28, 2002,
as amended (the “Trust”);

(v) Sumner M. Redstone (“SMR”), individually, on behalf of his unborn and
unascertained descendants and in his capacities as Chairman Emeritus of CBS,
Chairman Emeritus of Viacom, an officer, director and, through the Trust, direct
or indirect stockholder of NAI, an officer, manager and, through the Trust,
direct or indirect member of NAIEH and settlor, beneficiary and trustee of the
Trust;

(vi) Shari E. Redstone (“SER”), individually, on behalf of her unborn and
unascertained descendants and in her capacities as a director and Non-Executive
Vice Chair of CBS, director and Non-Executive Vice Chair of Viacom, an officer,
director and, through a trust, direct or indirect stockholder of NAI and an
officer and manager of NAIEH and future trustee of the Trust;

(vii) David R. Andelman (“Andelman”), individually and in his capacities as a
director of NAI, a manager of NAIEH and a trustee of the Trust;

(viii) Jill Krutick (“Krutick”), individually and in her capacities as a
director of NAI, a manager of NAIEH and a trustee of the Trust;

(ix) Tyler Korff (“T. Korff”), individually and in his capacities as a director
of NAI, a manager of NAIEH and a future trustee of the Trust;

(x) Brandon Korff (“B. Korff”) and Kimberlee Ostheimer (“Ostheimer”), each
individually and in his or her capacities as a director of NAI and a manager of
NAIEH;

(xi) Thaddeus Jankowski (“Jankowski”), individually and in his capacities as an
officer of each of the NAI Entities and a trustee of the Trust; and

(xii) Phyllis Redstone (“P. Redstone”), Norman Jacobs (“Jacobs”) and Leonard
Lewin (“Lewin”), each individually and in his or her capacity as a trustee of
the Trust.

The individuals and entities listed in (i) through (xii) above are collectively
referred to in this Agreement as the “Parties.” The individuals listed in
(vii) through (xii) are collectively



--------------------------------------------------------------------------------

referred to in this Agreement as the “Additional Parties.” Notwithstanding
anything to the contrary in this Agreement, the Additional Parties shall only be
bound by the following Sections of this Agreement and not by any other section
or provision hereof: Sections 1 (the last paragraph only), 3 and 5
(collectively, the “Additional Parties Sections”); provided, however, that
nothing in this provision limits any protections or benefits to which the
Additional Parties are entitled under other sections or provisions of this
Agreement.

WHEREAS, (i) CBS, NAI and NAIEH and certain other parties entered into that
Settlement and Release Agreement, dated September 9, 2018 (the “NAI Settlement
Agreement”), providing for, among other things, certain restrictions on actions
to be taken with respect to the CBS Board and certain corporate actions to be
taken by CBS and (ii) the NAI Settlement Agreement prohibited the NAI Entities
and NAI Affiliated Directors (in each case, as defined in the NAI Settlement
Agreement) from (A) proposing any CBS/Viacom Merger (as defined in the NAI
Settlement Agreement) unless at least two-thirds of the members of the CBS Board
who are not affiliated or associated with the NAI Parties (rounded up to the
nearest whole number) shall have invited such proposal or (B) approving or
consenting to any CBS/Viacom Merger unless at least two-thirds of the members of
the CBS Board who are not affiliated or associated with the NAI Parties (rounded
up to the nearest whole number) shall have approved such transaction;

WHEREAS, concurrently with the execution of this Agreement, CBS and Viacom
entered into that Agreement and Plan of Merger, dated as of August 13, 2019 (the
“Merger Agreement”), pursuant to which, among other things, such parties agreed
to effect the Merger (as defined in the Merger Agreement), with CBS as the
surviving corporation (the “Surviving Corporation”), upon the terms and subject
to the conditions set forth therein;

WHEREAS, concurrently with the execution of this Agreement, CBS, Viacom, NAI and
NAIEH entered into that Support Agreement, dated as of August 13, 2019 (the “NAI
Support Agreement”), pursuant to which, among other things, NAI and NAIEH agreed
to (i) deliver written consents with respect to at least a majority of the
issued and outstanding Class A common stock of CBS adopting and approving the
Merger Agreement and (ii) deliver written consents with respect to at least a
majority of the issued and outstanding Class A common stock of Viacom adopting
and approving the Merger Agreement;

WHEREAS, at least two-thirds of the members of the CBS Board who are not
affiliated or associated with the NAI Parties have approved (i) the Merger
Agreement, the NAI Support Agreement, the Merger and the other transactions
contemplated by the Merger Agreement and the NAI Support Agreement and (ii) the
approval of, or consent to, the Merger Agreement, the NAI Support Agreement, the
Merger and the other transactions contemplated by the Merger Agreement and the
NAI Support Agreement;

WHEREAS, in connection with the Merger, the NAI Settlement Agreement is being
amended concurrently with the execution of this Agreement to remove certain
restrictions with respect to CBS (such amendment, the “NAI Settlement Agreement
Amendment”);

WHEREAS, this Agreement is being entered into as of the date hereof in
furtherance of the transactions contemplated by the Merger Agreement and to
reflect certain governance

 

2



--------------------------------------------------------------------------------

arrangements agreed to in connection therewith and shall be effective from and
after the Effective Time;

WHEREAS, the CBS Board and the special committee thereof have separately
reviewed the terms of this Agreement, and determined that it is in the best
interests of CBS and its stockholders, other than the NAI Entities and their
respective stockholders, members and subsidiaries, to enter into this Agreement;

WHEREAS, the Viacom Board and the special committee thereof have separately
reviewed the terms of this Agreement, and determined that it is in the best
interests of Viacom and its stockholders, other than the NAI Entities and their
respective stockholders, members and subsidiaries, to enter into this Agreement;

WHEREAS, the board of directors of NAI and the board of managers of NAIEH have
each separately reviewed the terms of this Agreement, and determined that it is
in the best interests of NAI, NAIEH and their respective stockholders, members
and subsidiaries, to enter into this Agreement; and

WHEREAS, the Trustees have separately reviewed the terms of this Agreement and
determined that it is in the best interests of all beneficiaries of the Trust.

NOW THEREFORE, in consideration of the foregoing and of the material covenants
and agreements of the Parties contained herein, the receipt and sufficiency of
which are acknowledged by the undersigned, it is hereby agreed by and among the
Parties as follows:

 

1.

Actions With Respect to the Surviving Corporation Board.

(a) Unless the Surviving Corporation Board determines otherwise with the
Requisite Approval, each of the Surviving Corporation and the NAI Entities shall
take such actions as may be necessary to ensure that (A) subject to
Section 1(a)(B), the Post-Merger Directors shall constitute the only members of
the Surviving Corporation Board until the second anniversary of the Closing
Date, including by taking all actions necessary to recommend such persons for
election to the Surviving Corporation Board and to cause such persons to be
elected and/or appointed to the Surviving Corporation Board, and (B) if, at any
time prior to the second anniversary of the Closing Date, any member of the
Surviving Corporation Board’s service as a director ceases as a result of such
director’s removal, death, retirement or resignation or a vacancy exists by
virtue of there being fewer than 13 members of the Surviving Corporation Board
at the Effective Time, such vacancy shall be filled as follows:

(i) if such individual is an NAI Affiliated Director, by an individual
designated by the NAI Entities;

(ii) if such individual is the Chief Executive Officer, such vacancy shall be
filled by the new Chief Executive Officer upon appointment by the Surviving
Corporation Board; and

(iii) any other vacancy shall be filled by an Unaffiliated Independent Director
approved with the Requisite Approval upon the recommendation of the Surviving

 

3



--------------------------------------------------------------------------------

Corporation’s nominating and governance committee (acting by a majority vote)
following customary public company practices.

(b) Each of the NAI Entities agrees that it will not take action that would
result in (i) the Surviving Corporation Board being comprised of less than a
majority of Unaffiliated Independent Directors, (ii) the Surviving Corporation’s
compensation committee or nominating and governance committee not being
comprised of all Unaffiliated Independent Directors, or (iii) the Surviving
Corporation availing itself of the controlled companies exception under the NYSE
listing standards or, if the Surviving Corporation is listed on the Nasdaq
Global Select Market, under the Nasdaq Global Select Market listing standards.

(c) Each of the NAI Entities agrees that, unless the Surviving Corporation Board
determines otherwise with the Requisite Approval, it will not take any action
that would result in the modification, amendment or repeal of, or take any
action in contravention of or that conflicts with, (i) from and after the
Closing Date until the second anniversary of the Closing Date, (A) Article XI
(other than Section 4(d) thereof) or Section 4 of Article IX of the Bylaws,
including by adopting or approving (by vote, written consent or otherwise) any
amendment to the Charter having such effect or (B) Article V or the last
sentence of Section 3 of Article IV of the Charter or (ii) from and after the
Closing Date until the fifteen month anniversary of the Closing Date,
Section 4(d) of Article XI or Section 14 of Article V of the Bylaws.

The Parties acknowledge that Section 5(g) of this Agreement applies to this
Section 1. For the avoidance of doubt, with respect to each action specified
above in this Section 1, the NAI Parties shall be obligated to take all lawful
steps within their power and authority (including voting and directing the
voting of shares of the Surviving Corporation voting stock under their control)
to ensure that such action (including the election as directors of the Surviving
Corporation Board of persons to be nominated for election as directors of the
Surviving Corporation Board) occurs as contemplated by this Section 1. The NAI
Parties shall not take any action, by written consent or otherwise, to
(i) remove any of the Post-Merger Directors (other than any of the NAI
Affiliated Directors) or (ii) increase the size of, or create any additional
vacancies on, the Surviving Corporation Board, in the case of each of clauses
(i) and (ii), if doing so would be inconsistent with the terms of this
Agreement, the Merger Agreement, the Charter or the Bylaws, until the second
anniversary of the Closing Date, except with the Requisite Approval.

 

2.

Extraordinary Transactions.

The NAI Entities acknowledge and affirm they are open to exploring expressions
of interest by third parties in potential business combinations or other
strategic alternatives. As such, until the second anniversary of the Closing
Date, the NAI Entities hereby agree to give good faith consideration to any
business combination transaction or other strategic alternative involving the
Surviving Corporation that the Unaffiliated Directors determine may be in the
best interests of the Surviving Corporation and its stockholders.

 

3.

Ratification.

(a) To the extent necessary, P. Redstone, SER, Jankowski, Krutick, T. Korff,
Andelman, Jacobs and Lewin, in their capacities as current and/or future
Trustees of the Trust,

 

4



--------------------------------------------------------------------------------

hereby agree that entering into this Agreement is consistent with the terms of
the Trust and in the best interests of the Trust and its current, contingent and
remainder beneficiaries and on that basis enter into this Agreement and ratify
the decision of SMR to enter into this Agreement as if it were their own.

(b) SER, T. Korff, Andelman, Krutick, Ostheimer and B. Korff, in their
capacities as current and/or future directors of NAI and managers of NAIEH,
hereby agree that entering into this Agreement is in the best interests of the
NAI Entities.

 

4.

Effectiveness; Termination.

This Agreement shall become effective at the Effective Time. In the event that
the Merger Agreement is terminated prior to the Effective Time in accordance
with Section 9.01 thereof, this Agreement shall automatically terminate and be
of no further force or effect.

 

5.

Miscellaneous.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the Parties and their respective heirs, successors and assigns.

(b) This Agreement, the Merger Agreement, the NAI Support Agreement, the
Charter, the Bylaws, the NAI Settlement Agreement, the NAI Settlement Agreement
Amendment, the Confidentiality Agreement and the Clean Team Agreement (in each
case, as defined in the Merger Agreement) and the exhibits and schedules hereto
contain the entire understanding among the parties hereto with respect to the
matters contemplated hereby and supersede and replace all prior and
contemporaneous agreements and understandings, oral or written, with regard to
such matters. Each Party acknowledges that it is not entering into this
Agreement on the basis of or in reliance upon any promise, representation or
warranty other than as explicitly contained in this Agreement.

(c) This Agreement may not be modified or amended, except (i) for any
modification or amendment prior to the Closing, by an instrument in writing
signed by all of the Parties adversely affected thereby and (ii) for any
modification or amendment following the Closing, by an instrument in writing
signed by all of the Parties and third party beneficiaries adversely affected
thereby (provided that if more than one third party beneficiary is adversely
affected in the same manner, then consent of a majority of such third party
beneficiaries so affected shall be deemed sufficient to satisfy such
requirement); provided that any modification or amendment prior to the second
anniversary of the Closing also requires the Requisite Approval; provided,
further, that prompt notice of any modification or amendment shall be given to
all Parties; provided, further, that this Agreement may be modified or amended,
without a need for an instrument in writing signed by any Additional Party (and
otherwise without the consent thereof or notice thereto), unless such amendment
or modification is to an Additional Parties Section in which case an instrument
in writing signed by any Additional Party adversely affected thereby shall be
required.

(d) Each Party hereby represents and warrants with respect to itself, himself or
herself, that (i) the execution and performance of this Agreement is fully
authorized, (ii) with respect to any Party that is a corporation or other
entity, the person or persons executing this Agreement have the necessary and
appropriate authority to do so, (iii) no consent, approval or authorization of,
or declaration, filing or registration with, any governmental or regulatory
authority is required to be

 

5



--------------------------------------------------------------------------------

made or obtained by a Party that has not been obtained in order to execute and
perform its obligations under this Agreement and (iv) upon the due execution by
the other Parties hereto, this Agreement is a valid, legal, binding and
enforceable obligation of such Party. Each Party shall indemnify, defend and
hold harmless each other Party from any and all Claims brought against such
other Parties arising out of or relating to a breach by such first Party of any
representations, warranties or covenants contained in this Agreement. Each of
NAI, NAIEH, the Trust, SMR, SER and the Additional Parties hereby represents and
warrants with respect to itself, himself or herself that, since September 9,
2018, there have been no amendments or modifications to the beneficial
ownership, organizational structure or organizational documents of, or
appointments, removals or resignations of any of the managers or trustees, as
applicable, of, NAI, NAIEH or the Trust that would, or would reasonably be
expected to, impact the ability of such Party to comply with its obligations
under the NAI Settlement Agreement or this Agreement or accurately make the
representations and warranties set forth herein.

(e) The Parties agree that each Party is entering into this Agreement by its,
his or her own free will and not as the result of any undue influence or other
unlawful acts by any other Party or any other person or entity.

(f) This Agreement is being entered into between sophisticated parties, each of
which or whom has reviewed the Agreement, had the opportunity to discuss it with
its, his or her counsel, and is fully knowledgeable about its terms and
conditions. The Parties therefore agree that this Agreement shall be construed
without regard to the authorship of the language and without any presumption or
rule of construction in favor of any of them.

(g) The Parties agree to cooperate in good faith to effect all of the terms of
this Agreement. The Parties further agree to execute all papers and documents
and to take such other actions as may be necessary and proper to fulfill the
terms and conditions of this Agreement. For the avoidance of doubt, the NAI
Parties each hereby agrees, to the extent applicable, to (i) vote all shares of
stock of NAI held by the Trust to fulfill their respective obligations under
this Agreement and against any other action, proposal, agreement or transaction
that would cause a breach of their respective obligations under this Agreement
and (ii) not commit or agree to take any action or proposal, or take any action
(including, without limitation, taking any action by written consent with
respect to any shares of the Surviving Corporation voting stock or entering into
any transaction or agreement) (A) to amend or otherwise modify the Charter or
Bylaws in any manner that contravenes or conflicts with the terms of this
Agreement or the Merger Agreement or (B) that would result in a breach of, or
otherwise violate, any covenant, representation or warranty or any other
obligation or agreement of any NAI Party under this Agreement. NAI shall vote
(or cause to be voted) all shares of the Surviving Corporation voting stock held
by NAI, NAIEH, any controlled corporate subsidiary or controlled corporate
affiliate thereof, or any entity controlled, directly or indirectly, by NAI
(excluding any such shares held by the Surviving Corporation and its
subsidiaries), to fulfill its respective obligations under this Agreement and
against any other action, proposal, agreement or transaction that would breach
its obligations under this Agreement. In the event that any NAI Party transfers,
directly or indirectly, any securities of NAI or the Surviving Corporation to
any affiliate (excluding the Surviving Corporation and its subsidiaries)
thereof, such NAI Party, as a condition to any such transfer, shall require such
affiliate (excluding the Surviving Corporation and its subsidiaries) to agree in
writing to be bound by all of the terms of this Agreement as a NAI Party as such
apply to holders of securities of NAI or the Surviving

 

6



--------------------------------------------------------------------------------

Corporation. The Surviving Corporation hereby agrees to cause all of its
subsidiaries to comply with the terms of this Agreement as if such subsidiaries
were parties hereto.

(h) The headings in this Agreement have been inserted for reference only. Such
headings shall not limit, modify or otherwise affect the terms and provisions
hereof. Whenever the words “include”, “includes”, or “including” are used in
this Agreement, they are deemed to be followed by the words “without
limitation”. The words “hereof”, “herein”, and “hereunder”, and words of similar
import, when used in this Agreement, refer to this Agreement as a whole and not
to any particular provision of this Agreement.

(i) This Agreement shall be construed, performed and enforced in accordance
with, and governed by, the laws of the State of Delaware, without giving effect
to any choice or conflict of law provision or rule that would cause the
application of the laws of any jurisdiction other than the State of Delaware.
Each of the Parties irrevocably agrees that any legal action or proceeding with
respect to this Agreement and the rights and obligations arising hereunder, or
for recognition and enforcement of any judgment in respect of this Agreement and
the rights and obligations arising hereunder brought by the other Parties or its
successors or assigns shall be brought and determined exclusively in the
Delaware Court of Chancery and any state appellate court therefrom within the
State of Delaware, or in the event (but only in the event) that such court does
not have subject matter jurisdiction over such action or proceeding, any state
or federal court within the State of Delaware. Each of the Parties hereby
irrevocably submits with regard to any such action or proceeding for itself and
in respect of its property, generally and unconditionally, to the personal
jurisdiction of the courts set forth in this paragraph and agrees that it will
not bring any action relating to this Agreement or any of the transactions
contemplated by this Agreement in any court other than such courts. Each of the
Parties hereby irrevocably waives, and agrees not to assert, by way of motion,
as a defense, counterclaim or otherwise, in any action or proceeding with
respect to this Agreement, (i) any claim that it is not personally subject to
the jurisdiction of the above named courts, (ii) any claim that it or its
property is exempt or immune from jurisdiction of any such court or from any
legal process commenced in such courts and (iii) to the fullest extent permitted
by applicable law, any claim that (A) the suit, action or proceeding in such
court is brought in an inconvenient forum, (B) the venue of such suit, action or
proceeding is improper or (C) this Agreement, or the subject matter hereof, may
not be enforced in or by such courts. Each Party agrees that a final judgment in
any action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

(j) EACH PARTY HEREBY ON BEHALF OF ITSELF AND ITS SUBSIDIARIES IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION OR PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT AND ANY OF THE AGREEMENTS DELIVERED IN CONNECTION HEREWITH OR
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE EITHER OF SUCH WAIVERS, (II) IT UNDERSTANDS
AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVERS, (III) IT MAKES SUCH WAIVERS
VOLUNTARILY, AND (IV) IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG

 

7



--------------------------------------------------------------------------------

OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 5(j).

(k) This Agreement may be executed in counterparts, (including by facsimile,
“.pdf” files or other electronic transmission) each of which shall be deemed an
original, but all of which when taken together shall constitute the same
instrument.

(l) In the event that any part of this Agreement is declared by any court or
other judicial or administrative body to be null, void or unenforceable, all of
the other provisions of this Agreement shall remain in full force and effect,
with no effect on the validity or enforceability of such other provisions. If
any provision of this Agreement, or the application of such provision to any
Person or any circumstance, is invalid or unenforceable, (i) a suitable and
equitable provision shall be substituted therefor in order to carry out, so far
as may be valid and enforceable, the intent and purpose of such invalid or
unenforceable provision and (ii) the remainder of this Agreement and the
application of such provision to other Persons or circumstances shall not be
affected by such invalidity or unenforceability, nor shall such invalidity or
unenforceability affect the validity or enforceability of such provision, or the
application of such provision, in any other jurisdiction.

(m) Nothing in this Agreement is intended to confer, or does confer, any rights
or remedies under or by reason of this Agreement on any Persons other than the
parties hereto and their respective successors and permitted assigns; provided
that the Unaffiliated Independent Directors shall be third party beneficiaries
of this Agreement with any three Unaffiliated Independent Directors, acting
together, having the right to enforce (i) the provisions hereof against the
Parties, (ii) Article XI of the Bylaws and (iii) Article V, Section 1(a) of the
Charter. The Surviving Corporation shall provide the resources necessary or
advisable for any of the Unaffiliated Independent Directors to bring such an
enforcement action, including the authority to retain and terminate outside
counsel, experts, consultants or other advisors, and shall advance any fees and
expenses incurred by any such group of Unaffiliated Independent Directors in
connection with any such enforcement action (including the fees or expenses of
any such outside counsel, experts, consultants or other advisors retained by any
such group in connection therewith) upon written demand of such group.

(n) Definitions. For purposes of this Agreement, the following terms shall have
the following meanings:

(i) “Additional Parties” shall have the meaning set forth in the Preamble;

(ii) “Additional Parties Sections” shall have the meaning set forth in the
Preamble;

(iii) “Andelman” shall have the meaning set forth in the Preamble;

(iv) “B. Korff” shall have the meaning set forth in the Preamble;

(v) “Bylaws” shall mean the Amended and Restated Bylaws of the Surviving
Corporation;

(vi) “CBS” shall have the meaning set forth in the Preamble;

 

8



--------------------------------------------------------------------------------

(vii) “CBS Board” shall mean the board of directors of CBS;

(viii) “CBS Transaction Committee” shall have the meaning set forth in the
Merger Agreement;

(ix) “Charter” shall mean the Amended and Restated Certificate of Incorporation
of the Surviving Corporation;

(x) “Claim” shall mean any actual or potential claim, counterclaim, action,
cause of action in law or in equity, suit, lien, liability, debt due, sum of
money, demand, obligation, accounting, damage, punitive damages, loss, cost or
expense, and attorneys’ fees of any nature whatsoever, known or unknown,
contingent or non-contingent, whether arising under state, federal or other law,
or based on common law, statutory law, regulations or otherwise, including,
without limitation, any claim based on alleged breach of contract, breach of
fiduciary duty, breach of duty of confidentiality, undue influence, incapacity,
fraud, fraudulent inducement, negligent misrepresentation, unjust enrichment or
other legal duty, legal fault, offense, quasi-offense or any other theory’

(xi) “Closing Date” shall have the meaning set forth in the Merger Agreement;

(xii) “Effective Time” shall have the meaning set forth in the Merger Agreement;

(xiii) “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended;

(xiv) “Initial CBS Director” shall mean each of the initial members of the
Surviving Corporation Board designated pursuant to Section 1.06(a)(i) of the
Merger Agreement and, in the event any Initial CBS Director ceases to serve as a
member of the Surviving Corporation Board, the replacement, if any, thereof who
is recommended and approved in accordance with Section 1 and, in connection with
such appointment, a majority of the Initial CBS Directors then in office vote in
favor of such person becoming an Initial CBS Director (or if there are no such
Initial CBS Directors then in office other than as a result of removal in breach
of this Agreement, then by 75% of the Unaffiliated Independent Directors);

(xv) “Initial Viacom Director” shall mean each of the initial members of the
Surviving Corporation Board designated pursuant to Section 1.06(a)(ii) of the
Merger Agreement and, in the event any Initial Viacom Director ceases to serve
as a member of the Surviving Corporation Board, the replacement, if any, thereof
who is recommended and approved in accordance with Section 1 and, in connection
with such appointment, a majority of the Initial Viacom Directors then in office
vote in favor of such person becoming an Initial Viacom Director (or if there
are no such Initial Viacom Directors then in office other than as a result of
removal in breach of this Agreement, then by 75% of the Unaffiliated Independent
Directors);

(xvi) “Jacobs” shall have the meaning set forth in the Preamble;

 

9



--------------------------------------------------------------------------------

(xvii) “Jankowski” shall have the meaning set forth in the Preamble;

(xviii) “Krutick” shall have the meaning set forth in the Preamble;

(xix) “Lewin” shall have the meaning set forth in the Preamble;

(xx) “Merger Agreement” shall have the meaning set forth in the Recitals;

(xxi) “NAI” shall have the meaning set forth in the Preamble;

(xxii) “NAI Affiliated Directors” shall mean each member of the Surviving
Corporation Board affiliated or associated (as such terms are defined in Rule
12b-2 promulgated under the Exchange Act) with any of the NAI Entities;
provided, that for the avoidance of doubt, (x) Robert N. Klieger shall
constitute an NAI Affiliated Director for purposes of this Agreement and (y) any
director who is appointed pursuant to Section 1(a)(i) shall constitute an NAI
Affiliated Director for purposes of this Agreement;

(xxiii) “NAI Entities” shall mean, collectively, NAI and NAIEH;

(xxiv) “NAI Parties” shall mean, collectively, SMR, SER, the NAI Entities, the
Trust and the other Trustees;

(xxv) “NAI Settlement Agreement” shall have the meaning set forth in the
Recitals;

(xxvi) “NAI Settlement Agreement Amendment” shall have the meaning set forth in
the Recitals;

(xxvii) “NAI Support Agreement” shall have the meaning set forth in the
Recitals;

(xxviii) “NAIEH” shall have the meaning set forth in the Preamble;

(xxix) “P. Redstone” shall have the meaning set forth in the Preamble;

(xxx) “Parties” shall have the meaning set forth in the Preamble;

(xxxi) “Person” means any natural person, general or limited partnership,
corporation, company, trust, limited liability company, limited liability
partnership, firm, association or organization or other legal entity;

(xxxii) “Post-Merger Directors” shall mean the persons who are members of the
Surviving Corporation Board at the Effective Time in accordance with the Merger
Agreement or who otherwise become members of the Surviving Corporation Board in
accordance with this Agreement;

(xxxiii) “Requisite Approval” shall mean approval by the Surviving Corporation
Board, which approval includes approval by at least (A) a majority of the
Unaffiliated

 

10



--------------------------------------------------------------------------------

Independent Directors then in office, (B) two of the Initial CBS Directors then
in office and (C) two of the Initial Viacom Directors then in office;

(xxxiv) “SEC” shall mean the Securities & Exchange Commission;

(xxxv) “SER” shall have the meaning set forth in the Preamble;

(xxxvi) “SMR” shall have the meaning set forth in the Preamble;

(xxxvii) “Surviving Corporation” shall have the meaning set forth in the
Recitals;

(xxxviii) “Surviving Corporation Board” shall mean the board of directors of the
Surviving Corporation;

(xxxix) “T. Korff” shall have the meaning set forth in the Preamble;

(xl) “Trust” shall have the meaning set forth in the Preamble;

(xli) “Trustees” shall mean SMR, SER, T. Korff, Andelman, Krutick, Jankowski, P.
Redstone, Jacobs and Lewin;

(xlii) “Unaffiliated Director” shall mean any member of the Surviving
Corporation Board who is not affiliated or associated (as such terms are defined
in Rule 12b-2 promulgated under the Exchange Act) with the NAI Parties;
provided, however, that for the avoidance of doubt, (x) neither Robert N.
Klieger nor any NAI Affiliated Director shall constitute an Unaffiliated
Director for purposes of this Agreement and (y) any director who filled a
vacancy pursuant to the proviso of Section 2(c) of Article XI of the Bylaws
shall not constitute an Unaffiliated Director for purposes of this Agreement;

(xliii) “Unaffiliated Independent Director” shall mean any member of the
Surviving Corporation Board (A) who is not affiliated or associated (as such
terms are defined in Rule 12b-2 promulgated under the Exchange Act) with the NAI
Parties and (B) who is “independent” under applicable stock exchange and SEC
rules; provided, however, that for the avoidance of doubt, (x) neither Robert N.
Klieger nor any NAI Affiliated Director shall constitute an Unaffiliated
Independent Director for purposes of this Agreement and (y) any director who
filled a vacancy pursuant to the proviso of Section 2(c) of Article XI of the
Bylaws shall not constitute an Unaffiliated Independent Director for purposes of
this Agreement;

(xliv) “Viacom” shall have the meaning set forth in the Preamble;

(xlv) “Viacom Board” shall mean the board of directors of Viacom; and

(xlvi) “Viacom Transaction Committee” shall have the meaning set forth in the
Merger Agreement.

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement as of
the date set forth above.

 

CBS CORPORATION

By:  

/s/ Joseph R. Ianniello

  Name: Joseph R. Ianniello   Title: President and Acting Chief Executive
Officer

VIACOM INC. By:  

/s/ Robert M. Bakish

  Name: Robert M. Bakish   Title: President & Chief Executive Officer

[Signature Page to Governance Agreement]



--------------------------------------------------------------------------------

NATIONAL AMUSEMENTS, INC.

By:  

/s/ Thaddeus Jankowski

  Name: Thaddeus Jankowski   Title: Vice President

NAI ENTERTAINMENT HOLDINGS LLC

By:  

/s/ Thaddeus Jankowski

  Name: Thaddeus Jankowski   Title: Vice President

/s/ Sumner M. Redstone

Sumner M. Redstone, individually, on behalf of his unborn and unascertained
descendants and in his capacities as Chairman Emeritus of CBS, Chairman Emeritus
of Viacom, an officer, director and, through the Trust, direct or indirect
stockholder of NAI, an officer, manager and, through the Trust, direct or
indirect member of NAIEH and settlor, beneficiary and trustee of the Trust

/s/ Shari E. Redstone

Shari E. Redstone, individually, on behalf of her unborn and unascertained
descendants and in her capacities as a director and Non-Executive Vice Chair of
CBS, director and Non-Executive Vice Chair of Viacom, an officer, director and,
through a trust, direct or indirect stockholder of NAI and an officer and
manager of NAIEH and future trustee of the Trust

/s/ David R. Andelman

David R. Andelman, individually, and in his capacities as a trustee of the
Trust, a director of NAI and manager of NAIEH (obligating himself only as
provided in the Additional Parties Sections, but subject to the protections and
benefits of all other sections of the Agreement applicable to him)

[Signature Page to Governance Agreement]



--------------------------------------------------------------------------------

/s/ Jill Krutick

 

Jill Krutick, individually, and in her capacities as a trustee of the Trust, a
director of NAI and manager of NAIEH (obligating herself only as provided in the
Additional Parties Sections, but subject to the protections and benefits of all
other sections of the Agreement applicable to her)

/s/ Tyler Korff

Tyler Korff, individually and in his capacities as a future trustee of the
Trust, a director of NAI and a manager of NAIEH (obligating himself only as
provided in the Additional Parties Sections, but subject to the protections and
benefits of all other sections of the Agreement applicable to him)

/s/ Brandon Korff

Brandon Korff, individually and in his capacity as a director of NAI and a
manager of NAIEH (obligating himself only as provided in the Additional Parties
Sections, but subject to the protections and benefits of all other sections of
the Agreement applicable to him)

/s/ Kimberlee Ostheimer

Kimberlee Korff Ostheimer, individually and in her capacity as a director of NAI
and a manager of NAIEH (obligating herself only as provided in the Additional
Parties Sections, but subject to the protections and benefits of all other
sections of the Agreement applicable to her)

/s/ Thaddeus Jankowski

Thaddeus Jankowski, individually, and in his capacities as a trustee of the
Trust and officer of NAI and NAIEH (obligating himself only as provided in the
Additional Parties Sections, but subject to the protections and benefits of all
other sections of the Agreement applicable to him)

[Signature Page to Governance Agreement]



--------------------------------------------------------------------------------

/s/ Phyllis Redstone

Phyllis Redstone, individually, and in her capacity as a trustee of the Trust
(obligating herself only as provided in the Additional Parties Sections, but
subject to the protections and benefits of all other sections of the Agreement
applicable to her)

/s/ Norman Jacobs

Norman Jacobs, individually, and in his capacity as a trustee of the Trust
(obligating himself only as provided in the Additional Parties Sections, but
subject to the protections and benefits of all other sections of the Agreement
applicable to him)

/s/ Leonard Lewin

Leonard Lewin, individually, and in his capacity as a trustee of the Trust
(obligating himself only as provided in the Additional Parties Sections, but
subject to the protections and benefits of all other sections of the Agreement
applicable to him)

[Signature Page to Governance Agreement]